JAMES ALGER FEE, Chief Judge.
This matter comes on for the confirmation of the report of the Special Master, designated by the court, recommending payment of interim fees and expenses of the independent trustees and counsel during the months of January, February and March. This is routine procedure. The amounts asked for are the same as have been allowed for a considerable period of time. The requisite notice was given and there has been no objection except that two letters were filed with the Clerk of the court. These, apparently, showed no appreciation of the real situation.
A regular hearing was held. The time spent by all the petitioners was accounted for in detailed fashion. The reports of progress in administration and litigation are encouraging.
The court approves the modified allowances recommended by the Special Master.
Order will enter.